DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application # 17/468,284 was filed on 9/7/2021.
Claim 1 was initially filed on 9/7/2021.  An preliminary amendment was filed on 11/29/2021 amending claim 1 and adding new claims 2-20.  Therefore claims 1-20 are subject to examination.
An IDS filed on 6/1/2022 has been fully considered and entered by the Examiner.
Claim Objections
Claim 18 objected to because of the following informalities:  typographical error. In Claim 18 it states “the method of claim 117, wherein the…”.  There is no independent claim 117.  It seems, it should be “the method of claim 17”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6, 8, 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 12, 14, 1 of U.S. Patent No. 11,113,615. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variation of each other.
The instant application and ‘615 patent contain similar subject as follows: “detect real-time activity data from a computing device of a given user, the real-time activity data corresponding to a series of activities performed by the given user during a current application session using one or more user interface components of a user interface presented on the computing device of the given user; determine, using a set of historical event records, a matching sequence of events for the real-time activity data; based on the matching sequence of events and the real-time activity data, execute a predictive model to determine a user intent probability that the user will engage with selected content during the current application session; and based on the user intent probability exceeding a threshold, generate an intervention element to be presented on the user interface, the intervention element enabling presentation of the selected content on the computing device of the given user.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7-8, 10-15, 17-19  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DeLuca et al. U.S. Patent Publication # 2018/0357670  (hereinafter DeLuca)
With respect to claim 1, DeLuca teaches a computing system comprising: 
one or more processors (Paragraph 33) a memory storing instructions that, when executed by the one or more processors (Paragraph 29, 33), cause the computing system to:
detect real-time activity data from a computing device of a given user (i.e. bob looks at the shoes a first and even using augmented reality glasses to pull product information about the shoes) (Paragraph 81), the real-time activity data corresponding to a series of activities performed by the given user during a current application session using one or more user interface components of a user interface presented on the computing device (i.e. reality glasses) of the given user  (i.e. bob looks at the shoes a first and even using augmented reality glasses to pull product information about the shoes)(Paragraph 81); 
determine, using a set of historical event records, a matching sequence of events for the real-time activity data (i.e. calculate and determine a length of time a user has view a particular product and send a promotional message to the user when the length of time exceeds a predetermined value)(Paragraph 81); 
based on the matching sequence of events and the real-time activity data (i.e. because the camera on his augmented reality glasses recognized shoes and also recognized that this the second or third or or fourth time that bob has come back to these shoes in last hour), execute a predictive model to determine a user intent probability that the user will engage with selected content during the current application session (i.e. the system will display bob a corresponding promotion for the shoes.  )(Paragraph 81)
 based on the user intent probability exceeding a threshold (i.e. length of time exceeds a predetermined value), generate an intervention element to be presented on the user interface, the intervention element enabling presentation of the selected content on the computing device of the given user (i.e. The present invention may calculate and determine length of time a user has view a particular product and send a promotion message to the user when the length of time exceeds a predetermined value)(Paragraph 81-82)
	With respect to claim 3, DeLuca teaches the computing system of claim 1, wherein the real-time activity data indicates interest in a product (i.e. particular product/shoes) (Paragraph 81)
	With respect to claim 4, DeLuca teaches the computing system of claim 3, wherein the selected content corresponds to a user interface element that enables the given user to purchase the product (Fig. 8 element “shop online” “purchase product”)(Paragraph 81)
	With respect to claim 5, DeLuca teaches the computing system of claim 1, wherein the current application session corresponds to the given user interacting with an enterprise resource (i.e. advertisement/manufacturer information, competitor products, online prices) (Paragraph 82-83)
	With respect to claim 7, DeLuca teaches the computing system of claim 1, wherein the enterprise resource comprises an e-commerce resource (i.e. purchase online on amazon, online prices)  (Paragraph 78, 81, 83).
	With respect to claims 8, 10-13, 14 respectively, teaches same limitation as claims 1, 3-5, 7 respectively, therefore rejected under same basis.
	With respect to claims 15, 17-19 respectively, teaches same limitation as claims 1, 3-5, respectively, therefore rejected under same basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca et al. U.S. Patent Publication # 2018/0357670  (hereinafter DeLuca) in view of Ji et al. U.S. Patent Publication # 2015/0350354 (hereinafter Ji)
	With respect to claim 2, DeLuca teaches the computing system of claim 1, but does not further teaches wherein the real-time activity data corresponds to a number of page views in the current application session.
	Ji teaches wherein the real-time activity data corresponds to a number of page views in the current application session (Paragraph 46).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement real-time activity data corresponding to number of page views in the current application session.  The motivation for doing so would be to predict relevance of multiple pages to the user based on history of user activity (Paragraph 46).
	With respect to claims 9, 16, teaches same limitation as claim 2, respectively, therefore rejected under same basis.

Claim(s) 6, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca et al. U.S. Patent Publication # 2018/0357670  (hereinafter DeLuca) in view of Hoffman et al. U.S. Patent Publication # 2018/0174070 (hereinafter Hoffman)
With respect to claim 6, DeLuca teaches the computing system of claim 5, but fails to further teach wherein set of historical event records correspond to vector representations of historical activity data of users engaging with the enterprise resource.
Hoffman teaches wherein set of historical event records correspond to vector representations of historical activity data of users engaging with the enterprise resource (Paragraph 69)(Claim 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Hoffman’s teaching in DeLuca’s teaching to come up with having vector representations of historical activity data of user engaging with enterprise resource.  The motivation for doing so would be to predict target actions in  the content manipulation from sequence of actions. 
With respect to claims 13, 20, teaches same limitation as claim 6, respectively, therefore rejected under same basis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A).  Stephens et al. U.S. Patent # 8,707,431 which in claim 1 teaches user activity matching targeted behaviors and generating probability distribution function.
B).  O’Donoghue et al. U.S. Patent Publication # 2013/0238686 which in Paragraph 194 teaches predicting availability, and predicted event occurrence based on history, activity, traffic utilization data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453